       Case 1:09-cr-00524-JSR Document 166 Filed 06/23/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


                    v.                               09-cr-524 (JSR)

 CHIGBO PETER UMEH,
                                                     ORDER
               Defendant.



JED S. RAKOFF, U.S.D.J.

      On April 28, 2011, defendant Chigbo Peter Umeh was convicted

after a trial of conspiring to distribute five kilograms or more

of   cocaine     knowing     that    such   substances       would   unlawfully     be

imported    in   the     United     States.     On   July    28,   2011,    the   Court

sentenced    Umeh      to   360   months’       imprisonment.      Umeh’s   projected

release date is January 16, 2036. Umeh, who is currently housed at

Allenwood Low FCI, now moves for compassionate release pursuant to

18 U.S.C. § 3582 in a letter to be docketed with this order.

      Prior to the enactment of the FIRST STEP Act of 2018, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), only the Director of the Bureau

of Prison (“BOP”) could file a motion for compassionate release to

the courts. The FIRST STEP Act amended this provision to permit an

inmate to file a motion for compassionate release following the

exhaustion of his or her administrative remedies with the Bureau

of Prisons (“BOP”) or 30 days after submitting a request to the




                                            1
        Case 1:09-cr-00524-JSR Document 166 Filed 06/23/20 Page 2 of 3



appropriate Warden. See 18 U.S.C. § 3582(c)(1)(A). Umeh claims to

have submitted such a request to the Warden of his facility,

although it is not clear from the record whether this is the case

or whether the Warden responded to such a request. In any event,

because    the    exhaustion    requirement     is   waivable     in     these

circumstances, see United States v. Haney, No. 19-cr-541 (JSR),

2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020), the Court proceeds to

the merits of Umeh’s motion.

       Upon receipt of a properly filed § 3582(c)(1)(A) motion a

court may reduce the petitioner’s sentence if, after

consideration of the 18 U.S.C. § 3553(a) factors, it finds that

“extraordinary and compelling reasons” warrant such a reduction.

Umeh has not demonstrated the existence of such extraordinary

and compelling reasons here. Umeh argues in general terms that

the COVID-19 pandemic constitutes such an extraordinary

circumstance. Umeh, however, who is 52 years old and was in good

health at the time of his sentencing in 2011, points to no

evidence that he is at heightened risk for developing serious

illness from COVID-19. Although Umeh claims that the very fact

of his imprisonment places him at heightened risk for COVID-19,

the lack of any documented COVID-19 cases among inmates at any

of the Allenwood facilities undermines this contention.1



1
    See https://www.bop.gov/coronavirus/.


                                      2
         Case 1:09-cr-00524-JSR Document 166 Filed 06/23/20 Page 3 of 3



    In sum, the defendant has failed to demonstrate the

existence of “extraordinary and compelling reasons” warranting

his release. Accordingly, the motion for compassionate release

is denied.

    SO ORDERED.

Dated:       New York, NY                  ________________________

             June 23, 2020                 JED S. RAKOFF, U.S.D.J.




                                       3
